WRIGHT, Presiding Judge.
This is a child support modification case.
Appellant David L. Hall and appellee Margaret Hall Vardaman were divorced by final decree of February 28, 1975. Appel-lee was given custody of the parties’ minor daughter, Jana. Appellant was directed to pay $35 per week in child support.
In April 1983, in response to appellee’s petition, the trial court entered an order increasing support payments from $35 to $60 per week, beginning in May 1983. Ap*872pellant filed a motion for reconsideration which the trial court subsequently denied. Appellant appeals.
A detailed recitation of the facts and arguments raised in brief are unnecessary. This case may be summarily resolved on the basis of the ore tenus rule. We “presume correct the findings of the trial court based upon competent evidence when the evidence is presented ore tenus. Such findings will not be disturbed on appeal if supported by the evidence or any reasonable inference therefrom, unless they are plainly and palpably erroneous and manifestly unjust.” Mac Pon Co. v. Vinsant Painting & Decorating Co., 423 So.2d 216 (Ala.1982). The further rule of judicial discretion in all awards of child support is conclusive of this appeal. We find no abuse of such discretion. Taylor v. Taylor, 412 So.2d 1231 (Ala.Civ.App.1981).
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.